Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 4, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  147675(53)                                                                                                Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                     SC: 147675
  v                                                                  COA: 309245
                                                                     Livingston CC: 10-018981-FH
  GORDON BENJAMIN WILDING,
             Defendant-Appellant.
  ______________________________/

           On order of the Chief Justice, the motion of plaintiff-appellee to extend the time to
  file its supplemental brief is GRANTED. The supplemental brief submitted on February
  3, 2014, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 4, 2014
                                                                                Clerk